DETAILED ACTION
Election/Restrictions
Claims 15, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0080714) in view of Hamano et al. (2019/0262490).

 	Regarding claims 1, 16, 18 and 20, Suzuki teaches a wiping device, methods and non-transitory computer readable medium comprising: 
 	a cleaning member (fig. 6, item 46) configured to perform wiping operation to wipe an ejection port surface of a recording head (see fig. 5), wherein the recording head includes the ejection port surface (fig. 4, item 62) on which an ejection port (fig. 4, 
 	a control unit configured to control the cleaning member to perform the wiping operation (see fig. 9). 
	Suzuki does not teach wherein particles are imparted to a surface of the cleaning member. Hamano teaches a wet wiper with abrasive fine resin particles to be imparted to a surface to be wiped (Hamano, Table 1, Example 1, Note that diameter of acrylic resin particle impregnated in wet wipe is 150 nm). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the characteristics of the impregnating liquid of Hamano’s wet wipe to the wet wipe disclosed by Suzuki because doing so would amount to combining prior art elements according to known methods to yield predictable results.   
Upon combination of Hamano with Suzuki, the resultant device would meet the limitation: wherein the imparted particles are different in type from the coloring material particles and each imparted particle has a particle diameter greater than a diameter of each of the coloring material particles (Suzuki, [0072], Hamano, Table 1, Example 1, Note that resin particles of organic pigment coloring of standard colors have a diameter of 100 nm, and resin particles of the imparted particles have an average diameter of 150 nm.. 	Regarding claim 2, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the imparted particles are fine resin particles (Hamano, Table 1, Example 1). 	Regarding claim 3, Suzuki in view of Hamano teaches the wiping device according to claim 2, wherein the fine resin particles contain any of fine acrylic resin particles, fine acrylic-styrene resin particles, fine polyethylene resin particles, fine polypropylene resin particles, fine polyurethane resin particles, and fine styrene-butadiene resin particles, each resin particle having a particle diameter of 100 nm to 200 nm (Hamano, Table 1, Example 1).

Regarding claim 4, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the imparted particles are lower in hardness than the ejection port surface (Suzuki, [0073], Hamano, [0021], Note that any of the resins disclosed by Hamano has lower hardness than the liquid repellent film of Suzuki, formed from a metal alkoxide).

Regarding claim 5, Suzuki in view of Hamano teaches the wiping device according to claim 4. Suzuki in view of Hamano does not explicitly disclose wherein the imparted particles each have hardness of R20 to R60 in Rockwell hardness. Examiner invokes inherency to assert that the methacrylate fine resin particles disclosed as the imparted particles by Hamano necessarily have a Rockwell hardness of R20 to R60. Further, it should be noted that, according to MPEP 2144.05.II.A, where the general conditions of a claim are disclosed in the prior art, it is not patentable to discover optimum or workable ranges by routine experimentation. Here, all elements of claims 1, 4 and 5 are explicitly disclosed in the prior art except for a specific Rockwell hardness. Thus, even if, for the sake of argument, a Rockwell hardness in the range disclosed was not inherent in the prior art, the recitation of the specifically claimed range would constitute an optimization of a range through routine experimentation.

 	Regarding claim 7, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the recording head is subjected to treatment imparting water repellency or hydrophilicity to the ejection port surface (Suzuki, [0072]). 	Regarding claim 8, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the cleaning member is made of a sheet web or a pad-like non-woven fabric obtained by bonding or intertwining fibers through fusion, mechanical action, or chemical action ([0064]). 	Regarding claim 9, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the cleaning member is previously impregnated with the imparted particles (Suzuki, [0085]). 	Regarding claim 10, Suzuki in view of Hamano teaches the wiping device according to claim 1, further comprising a pressing member (Suzuki, fig. 6, item 74) configured to press the cleaning member against the ejection port surface (Suzuki, fig. 6), wherein the wiping operation is performed while the pressing member presses the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853